Citation Nr: 9926858	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  96-31 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for left elbow 
epicondylitis.

3.  Entitlement to service connection for a right ankle 
sprain.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to an increased evaluation for mechanical low 
back pain with spondylolysis and spondyolisthesis at L5-S1 
with psychological factors affecting physical disease, 
currently evaluated as 50 percent disabling.

6.  Entitlement to an increased evaluation for concussion 
with residual headaches, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased evaluation for a cervical 
spine injury, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased evaluation for a left 
shoulder disorder, currently evaluated as 10 percent 
disabling.
 
9.  Entitlement to an increased (compensable) evaluation for 
a laceration scar of the left eyelid.

10.  Entitlement to an increased (compensable) evaluation for 
epicondylitis of the right elbow.

11.  Entitlement to an increased (compensable) evaluation for 
tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to August 1975, 
from August 1976 to August 1980, from October 1985 to January 
1989, and from July 1994 to July 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
mechanical low back pain with spondylolysis and 
spondylolisthesis at L5-S1 with psychological factors, 
assigning a 30 percent evaluation; a concussion with residual 
headaches, assigning a 10 percent evaluation; and a 
laceration scar of the right eyelid, assigning a 
noncompensable evaluation.  (The Board notes that the veteran 
actually claimed service connection for a laceration scar of 
the left eyelid, and the RO corrected this determination to 
read left eyelid in a February 1998 rating decision.)  The RO 
denied service connection for a cervical spine disorder, a 
left shoulder disorder, tinnitus, right elbow epicondylitis, 
left elbow epicondylitis, bilateral hearing loss, a right 
ankle sprain, and a stomach disorder.

Following the receipt of additional evidence, the RO, in a 
May 1996 rating decision, granted service connection for 
tinnitus, a cervical spine injury, a left shoulder disorder, 
and right elbow epicondylitis.  In a May 1996 statement of 
the case, the RO stated that these issues were considered to 
be resolved.  However, the veteran, in his July 1996 VA Form 
9, alleged continual symptoms specifically related to these 
issues as well as the others previously noted.  Thus, these 
issues remain on appeal.  The Board has continued these 
issues as entitlement to increased evaluations.  The veteran 
is not prejudiced by this naming of the issue.  The Board has 
not dismissed any of the issues and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
such issues. Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, the Board notes that the RO, in a February 1998 
rating decision, increased the veteran's evaluation for 
mechanical low back pain with spondylolysis and 
spondylolisthesis at L5-S1 with psychological factors to 50 
percent disabling.


REMAND

In his July 1996 VA Form 9, the veteran requested a hearing 
before a hearing officer at the RO.  In February 1997, a 
letter from the veteran's representative was received stating 
that the veteran requested that his hearing be canceled.  In 
a March 1999 DRO conference report, it was noted that there 
was no indication why the hearing had been canceled and the 
case was referred to the veteran's representative to contact 
the veteran to clarify whether he still wanted a hearing at 
the RO.  According the veteran's representative, he attempted 
to contact the veteran via telephone, but was unable to reach 
the veteran.  

The Board notes that a letter was mailed to the veteran at 
the apparent address of record and does not appear to have 
been returned undeliverable.  However, there is a separate 
address noted on a March 1998 VA Form 21-8947 indicating 
where the veteran's disability compensation checks are sent.  

In June 1999, the Board sent a letter to the veteran 
requesting whether he still wanted a hearing before a hearing 
officer at the RO.  The letter indicated that if no response 
was received within 30 days, the Board would assume the 
veteran still desired a hearing.  No response was received.  
As the veteran has not withdrawn his request for a hearing, 
such request still stands. The RO should schedule the veteran 
and his representative for a hearing before a Hearing Officer 
at the RO.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran and 
his representative for a hearing before 
a hearing officer at the RO.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










